WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED, subject to the approval of the Court, that the merchandise covered by the Appeals for Reappraisement enumerated on schedule “A,” attached hereto and made part hereof, consists of wool piece goods imported from Holland and that the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was $2.35 per yard, less the percentage allowances shown on said schedule “A” for the respective items and that there was no higher foreign value for such or similar merchandise.
This stipulation is limited to the items shown on the attached schedule “A” and the appeals are abandoned as to all merchandise not mentioned.
IT IS FURTHER STIPULATED AND AGREED that these cases are hereby submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for *680the determination of the value of the merchandise enumerated in schedule “A,” hereto attached and made a part hereof, and that such value was $2.35 per yard, less the percentage allowances shown on said schedule “A” for the respective items.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are dismissed.
Judgment will be entered accordingly.